Citation Nr: 1339431	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation (claimed as irregular heart beat), as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), as due to asbestos exposure

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge (VLJ) in September 2013.  However, he failed to appear for that hearing.  His hearing request, therefore, is deemed withdrawn.   

The Veteran was born 1930 and, in November 2013, made a motion to advance his case on the docket.  As such, the Veteran meets the requirements for advancement on the docket based on "advanced age."  The motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's atrial fibrillation and COPD are not related to his period of active service.

2.  There is no competent, credible, and probative evidence establishing a relationship between the Veteran's current hearing loss disability and tinnitus and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice letter in October 2009.  The letter advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), post service treatment records, and VA examination reports.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, 
and a cardiovascular disease or an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Atrial Fibrillation and COPD

The Veteran seeks to establish service connection for an irregular heartbeat (atrial fibrillation) and COPD due to in-service exposure to asbestos.  Specifically, he asserts that he was constantly exposed to asbestos while serving aboard ship and removed asbestos twice aboard ship to repair damage.  In a statement accompanying his original application for VA benefits in September 2009, he noted that these two conditions are of "delayed" onset.  He has never alleged that these two conditions began in service.  

The Veteran's STRs, including separation examination in June 1952, were negative for complaints or findings of the disabilities at issue.  July 1948, November 1949, and May 1952 fluoroscopic examinations were normal.  An October 1950 chest 
X-ray was negative.  Entrance and separation whispered voice hearing tests were normal.  

Private treatment records beginning in 2005 note diagnoses of and treatment for atrial fibrillation, congestive heart failure, arteriosclerotic heart disease, and COPD.   

In January 2010, the Veteran was examined for VA compensation purposes.  It was noted that the exact onset of the Veteran's atrial fibrillation was unknown but began within the past five to ten years.  The Veteran reported that when he gets short of breath he takes Coumadin and digoxin.  The Veteran stated that he has had COPD for "years."  He has had increased shortness of breath the past five years.  He was a heavy smoker (32 pack-years) until 1980.  Atrial fibrillation and COPD were diagnosed.  

The examiner stated that there was no support in the medical literature that asbestos exposure causes atrial fibrillation.  The examiner stated that atrial fibrillation 
is a result of various heart diseases, valvular disease, pericardial disease, hyperthyroidism, lung disease, and obstructive sleep apnea.  The examiner also stated that there was no evidence of asbestos in the Veteran's chest X-rays.  The examiner stated that the Veteran's COPD was much more likely due to his long term smoking.  After reviewing the claims file, the examiner concluded that it was less likely as not that the Veteran's atrial fibrillation or COPD were caused by asbestos exposure.  

To the extent that the Veteran is offering his own opinion that his heart and lung disabilities are related to active service, the Board notes that resolution of questions pertaining to the diagnosis and etiology of such disabilities is a complex medical matter that requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on the matter, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the medical opinions by the VA examiner to be of significantly greater value than the Veteran's lay contentions concerning the diagnosis and etiology of his current heart or lung disorder.

The preponderance of the competent, credible, and probative evidence establishes that the Veteran's atrial fibrillation and COPD are not related to service, to include claimed in-service exposure to asbestos.  Moreover, to the extent that a VA examiner indicated that his current lung disorder is related to tobacco use, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2013).  For the reasons set forth above, the Board finds that service connection is not warranted for atrial fibrillation and COPD and the appeal is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Bilateral Hearing Loss and Tinnitus

The Veteran states that he suffers from bilateral hearing loss and tinnitus due to 
in-service noise exposure from naval gun fire.  The Veteran also noted that his destroyer served in the waters off the Korean Peninsula during the Korean Conflict, and shelled enemy positions and provided anti aircraft fire against enemy airplanes.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service
. . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

The Veteran's STRs, including separation examination in June 1952, were negative for complaints or findings of the disabilities at issue.  Entrance and separation whispered voice hearing teats were normal. 

A VA audiological consultation dated in October 2009 is of record.  The Veteran reported gradually progressive bilateral hearing loss.  He noted a history of in-service (Navy), recreational (hunting) and occupational (machinist) noise exposure.  The examiner noted an audiogram revealed that the Veteran had unilateral sensorineural hearing loss, left ear, and mild conductive loss, right ear.  The Board notes that the results indicated that the Veteran had bilateral hearing loss for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  He was fitted with hearing aids.  

A VA examination was conducted in October 2009.  The audiologist noted that Veteran complained of gradually progressive hearing loss, onset unknown, but it was "always hard to hear."  The Veteran's spouse started to complain about his hearing loss in the 1970's.  The Veteran noted that he was exposed to gun fire aboard ship in service, while serving as a boiler room attendant and gunner.  The Veteran had post-service work as a machinist for 21 years and wore ear protection.  The examiner found that the Veteran's tinnitus is likely associated with the hearing loss.  

The examiner stated that she could not resolve the nexus issue without resorting to mere speculation.  She noted that the Veteran's current hearing loss could be due to aging, in-service and post-service noise exposure, and other factors not yet identified.  She noted that the Veteran had normal whispered voice tests in service.  However, she also noted that such tests are insensitive to high frequency hearing loss characteristic of acoustic trauma.  She cited to 2002 American College of Occupational and Environmental Medicine findings that hearing loss due to noise exposure does not progress beyond age-related changes once the noise exposure is eliminated.  She also cited to an Institute of Medicine finding that, in the absence of service entrance and separation audiograms, it would be difficult or impossible to resolve this issue.  

The Board acknowledges that the VA examiner opined that she could not resolve the issue of the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  The U. S. Court of Appeals for Veterans Claims (Court) in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, the audiological examiner specifically indicated that there was both a lack of evidence and addressed the limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds that the opinion is sufficient for adjudication purposes. 

The Board accepts that the Veteran experienced acoustic trauma due to gun fire in service.  In addition, a Veteran is competent to state that he experienced tinnitus as ringing of the ears is capable of lay observation.  However, as noted on his VA examination in October 2009, the Veteran did not indicate that either his bilateral hearing loss or tinnitus originated in service.  To the extent that the Veteran is offering his own opinion that his bilateral hearing loss and tinnitus are related to active service, the Board notes that resolution of questions pertaining to the etiology of such disabilities requires medical expertise.  In this regard, both hearing loss and tinnitus can have numerous causes, and the determination of the factor causing the Veteran's hearing loss and tinnitus requires medical expertise.  While tinnitus is a condition capable of lay observation, as the Veteran has not alleged such began in service, the question of whether his current tinnitus is related to remote noise exposure requires medical expertise to determine.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on the matters, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the absence of competent evidence that the Veteran's current bilateral hearing loss disability and tinnitus arose in service, manifested to a compensable degree within a year of discharge, or are etiologically related to service, the claims for service connection must be denied.  See Davidson and Pond, both supra.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for atrial fibrillation is denied.

Service connection for COPD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


